December 11, 1936. The opinion of the Court was delivered by
Appeal from decree of Hon. J. Henry Johnson, presiding Circuit Judge, confirming report of Hon. J.B. Atkinson, Special Referee, and overruling all exceptions thereto.
This Court adopts as its opinion the report of the Special Referee, which will be reported. In addition, there will be reported copy of "Paid-up Certificate" appearing folios 115-118; "Cancellation Values," folio 119; "Surrender and Cancellation Form," folio 120, and "Transfer Form," folio 121.
Exceptions overruled and judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM and FISHBURNE concur. *Page 240